UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
PAUL RUSSO,                                       )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )   Criminal No. 12-1721 (RMC)
                                                  )
GMAC MORTGAGE, LLC, et al.,                       )
                                                  )
               Defendants.                        )
                                                  )

                                  MEMORANDUM OPINION

               Pro se Plaintiff Paul Russo filed a Complaint here challenging a Judgment of

Foreclosure on his property located at 150 Rockland Road, Guilford, Connecticut. GMAC

Mortgage LLC brought suit for foreclosure against Mr. Russo in Superior Court, Judicial District

of New Haven, Connecticut. See GMAC Mortgage LLC v. Russo, Case No. NNH-CV10-

6012452-S (filed June 29, 2010). The Superior Court issued a Judgment of Strict Foreclosure on

January 3, 2012. Id. (Dkt. 121). Mr. Russo moved to open the Judgment and that motion was

denied on August 27, 2012. Id. (Dkt. 122). In the Complaint filed in this Court, Mr. Russo

challenges the decision of the Connecticut Superior Court regarding title to his property and

asserts a due process violation. See, e.g., Compl. [Dkt. 1] at 7, 11, 21, 33. Because this Court

lacks jurisdiction, the case will be dismissed.

               A complaint can be dismissed under Federal Rule of Civil Procedure 12(b)(1) for

lack of subject matter jurisdiction, Fed. R. Civ. P. 12(b)(1), which may be done by a court sua

sponte at any time. Fed. R. Civ. P. 12(h)(3). See, e.g., Jerez v. Republic of Cuba, 777 F. Supp.

2d 6, 15 (D.D.C. 2011). When determining whether a case should be dismissed for lack of

jurisdiction under Rule 12(b)(1), a court reviews the complaint liberally, granting the plaintiff the
benefit of all inferences that can be derived from the facts alleged. Barr v. Clinton, 370 F. 3d

1196, 1199 (D.C. Cir. 2004). Nevertheless, “the Court need not accept factual inferences drawn

by plaintiffs if those inferences are not supported by facts alleged in the complaint, nor must the

Court accept plaintiff’s legal conclusions.” Speelman v. United States, 461 F. Supp. 2d 71, 73

(D.D.C. 2006). Further, in deciding whether it has jurisdiction, a court may consider materials

outside the pleadings. Settles v. U.S. Parole Comm’n, 429 F.3d 1098, 1107 (D.C. Cir. 2005). No

action of the parties can confer subject matter jurisdiction on a federal court because subject matter

jurisdiction is an Article III and statutory requirement. Akinseye v. Dist. of Columbia, 339 F.3d

970, 971 (D.C. Cir. 2003). The party claiming subject matter jurisdiction bears the burden of

demonstrating that such jurisdiction exists. Khadr v. United States, 529 F.3d 1112, 1115 (D.C.

Cir. 2008).

               The Court lacks jurisdiction over the Superior Court suit under the Rooker-

Feldman abstention doctrine, named for Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). The Rooker-

Feldman doctrine provides that a federal district court has no jurisdiction over actions which

essentially seek “appellate review of the state judgment in a United States district court, based on

the losing party’s claim that the state judgment itself violates the loser’s federal rights.” Johnson

v. De Grandy, 512 U.S. 997, 1005-06 (1994); see also Gray v. Poole, 275 F.3d 1113, 1119 (D.C.

Cir. 2002) (Rooker-Feldman prohibits federal courts from “hearing cases that amount to the

functional equivalent of an appeal from a state court”). Federal district courts do not have the

“authority to review final judgments of a state court in judicial proceedings,” Feldman, 460 U.S. at

482, or to decide federal constitutional claims that are so “inextricably intertwined with the state



                                                 -2-
court decision that the district court is in essence being called upon to review the state-court

decision.” Id. at 483.

               In a case similar to the one at hand, Tremel v. Bierman & Geesing, LLC, 251 F.

Supp. 2d 40 (D.D.C. 2003), the plaintiff was a mortgagor who challenged a state court’s decision

ratifying the foreclosure sale of his residence. He sought possession of his residence and

damages, alleging a violation of due process, fraud, and discrimination. Tremel, 251 F. Supp. 2d

at 46 n.8. Since the plaintiff sought the equivalent of appellate review of state court rulings, the

district court dismissed the suit for lack of jurisdiction under Rooker-Feldman. Id. at 45-46.

Likewise here, Mr. Russo asks the federal district court to review a state court ruling. This Court

lacks jurisdiction under Rooker-Feldman and the Complaint must be dismissed. 1 A

memorializing Order accompanies this Memorandum Opinion.



Date: October 26, 2012                                          /s/
                                                  ROSEMARY M. COLLYER
                                                  United States District Judge




1
  Mortgage borrowers such as Mr. Russo may contact their State Attorney General’s office. See
https://www.nationalmortgagesettlement.com (listing Connecticut Attorney General George
Jepsen, 55 Elm St., Hartford, CT 06141-0120, (860) 808-5318); see also https:// www.
mortgageoversight.com (Report Issues link).

                                                 -3-